 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAMON NAVARRO LUPERCIO,                           No. 1:21-cv-00579-NONE-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13            v.                                        PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING CLERK OF COURT
14    MACARIO MENDOZA,                                  TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                        CASE, AND DECLINING TO ISSUE
15                       Respondent.                    CERTIFICATE OF APPEALABILITY
16                                                      (Doc. Nos. 1, 5)
17

18

19

20           Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

21   habeas corpus pursuant to 28 U.S.C. § 2254. On April 12, 2021, the assigned magistrate judge

22   issued findings and recommendations recommending that the petition be dismissed as am

23   unauthorized second or successive petition. (Doc. No. 5.) Specifically, petitioner in this habeas

24   action challenges his 2003 conviction for attempted murder with the use of a firearm, but has

25   previously sought federal habeas relief in this court with respect to that same conviction

26   numerous times and has failed to establish that he has obtained prior leave from the Ninth Circuit to

27   file his successive petition. (See id. at 2–3.) The findings and recommendations were served upon

28   /////
                                                        1
 1   all parties and contained notice that any objections were to be filed within twenty-one (21) days

 2   from the date of service of that order. To date, no party has filed objections.

 3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   magistrate judge’s findings and recommendations are supported by the record and proper

 6   analysis.

 7           In addition, the court declines to issue a certificate of appealability. A state prisoner

 8   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 9   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

10   v. Cockrell, 537 U.S. 322, 335–36 (2003). If a court denies a petitioner’s petition, the court may

11   only issue a certificate of appealability when a petitioner makes a substantial showing of the

12   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

13   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

14   that) the petition should have been resolved in a different manner or that the issues presented

15   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

16   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

17           In the present case, the court finds that petitioner has not made the required substantial

18   showing of the denial of a constitutional right to justify the issuance of a certificate of

19   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

20   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to
21   proceed further. Thus, the court DECLINES to issue a certificate of appealability.

22           Accordingly, the court orders as follows:

23           1.     The findings and recommendations, filed April 12, 2021 (Doc. No. 5), are

24                  ADOPTED IN FULL;

25           2.     The petition for writ of habeas corpus is DISMISSED;

26   /////
27   /////

28   /////
                                                         2
 1        3.    The clerk of court is DIRECTED to assign a district judge to this case for the

 2              purpose of closing the case and then close this case; and,

 3        4.    The court DECLINES to issue a certificate of appealability.

 4   IT IS SO ORDERED.
 5
       Dated:   June 18, 2021
 6                                                 UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
